Citation Nr: 1204960	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  08-07 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for low back pain.  

2.  Entitlement to service connection for left knee pain.

3.  Entitlement to service connection for night sweats. 

4.  Entitlement to service connection for bilateral leg pain.

5.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to June 1976.  He also had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Indiana Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction over the Veteran's claims was later transferred to the Indianapolis, Indiana RO. 

The Veteran was afforded a hearing before a Decision Review Officer in lieu of a Board hearing.  A transcript of the testimony offered at this hearing has been associated with the record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses that the Veteran sought medical treatment through VA for neck and back problems in 2004.  However, a review of the claims file discloses no VA treatment records, but rather only VA examination reports.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Consequently, the Board finds that VA must attempt to obtain all available VA records and associate them with the claims file.

A review of the record also discloses that the Veteran was awarded Social Security Administration (SSA) disability benefits and that he asserts that these benefits were awarded for the conditions he claims as service-connected.  See DRO hearing transcript, pg. 13.  The record reflects that the RO requested SSA records, but the only document associated with the record from that agency is a single disability report.  It is unclear, however, if that is the only record available from that agency.  Appropriate action to obtain all records associated with any SSA claim must be accomplished before adjudication can be made on the merits.  See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  Upon remand of this matter, the RO/AMC should attempt to obtain all available SSA records pertaining to the Veteran and associate them with the claims file.

Also, the Board notes that the Veteran is also claiming that he has a number of conditions on a secondary basis, although service connection has not been awarded for any condition.  For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened the nonservice-connected disability for which service connection is sought.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  On remand, the AMC/RO should provide Veteran notice of how to substantiate a claim for secondary service connection.

The Veteran is claiming that he has had a history of night sweats in and since service stemming from an in-service inoculation.  He has not been provided a VA examination on this issue and his lay reports of a continuity of symptomatology are competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007).  Accordingly, the low threshold of a suggestion between service and a condition manifested by night sweats has been met and a VA examination is necessary to decide this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice that notifies him of the information and evidence not of record that is necessary to substantiate a claim for service-connection of on a secondary basis.  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

2.  Attempt to obtain any VA medical records dated since 2004 not currently associated with the claims file and associate them therewith.   Perform any and all follow-up as necessary, and document negative results.

3.  Appropriate efforts should be made to obtain from SSA the records pertinent to the Veteran's claim for SSA disability benefits.  If such records are unavailable a notation to that effect should be made in the claims file.

4.  After the development directed in paragraphs 1 through 3 has been completed to the extent possible, schedule the Veteran for examination(s) to determine the nature and etiology of his claimed disability manifested by night sweats.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed condition (if any) manifested by night sweats is/are attributable to service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reason(s) for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

5.  After completion of the above to the extent possible and any additional development of the evidence that the RO may deem necessary, the RO should review the expanded record and determine if the claims can be granted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


